Exhibit 10.1

 

NATUS MEDICAL INCORPORATED

2000 STOCK AWARDS PLAN

 

1. Purposes of the Plan. The purposes of this Stock Awards Plan are to attract
and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, Directors and
Consultants and to promote the success of the Company’s business. Awards granted
under the Plan may be Incentive Stock Options or Nonstatutory Stock Options,
Restricted Stock, Stock Bonuses, Stock Appreciation Rights or Restricted Stock
Units, in each instance as determined by the Administrator at the time of grant.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or any of its Committees appointed in
accordance with Section 4 hereof.

 

(b) “Applicable Laws” means the requirements relating to the administration of
stock award plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
where Awards are, or will be, granted.

 

(c) “Award” means any award under the Plan, including any Option, Restricted
Stock, Stock Bonus, Stock Appreciation Right or Restricted Stock Unit.

 

(d) “Award Agreement” means, with respect to each Award, the written agreement
between the Company and the Participant setting forth the terms and conditions
of the Award.

 

(e) “Board” means the Board of Directors of the Company.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended.

 

(g) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 hereof.

 

(h) “Common Stock” means the Common Stock of the Company.

 

(i) “Company” means Natus Medical Incorporated, a Delaware corporation.

 

(j) “Consultant” means any person who is engaged by the Company or any Parent or
Subsidiary to render consulting or advisory services to such entity and who is
compensated for such services, including a Director.

 

(k) “Director” means a member of the Board of Directors of the Company.

 

(l) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor.



--------------------------------------------------------------------------------

For purposes of Incentive Stock Options, no such leave may exceed ninety days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, on the 181st day of such leave any Incentive Stock
Option held by the Optionee shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Nonstatutory Stock Option.
Neither service as a Director nor payment of a director’s fee by the Company
shall be sufficient to constitute “employment” by the Company.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system including, without limitation, the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the last
market trading day prior to the day of determination; or

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

 

(o) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

 

(p) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(q) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(r) “Option” means a stock option granted pursuant to the Plan.

 

(s) “Option Agreement” means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

 

2



--------------------------------------------------------------------------------

(t) “Option Exchange Program” means a program whereby outstanding Options are
exchanged for Options with a lower exercise price.

 

(u) “Optioned Stock” means the Common Stock subject to an Option.

 

(v) “Optionee” means the holder of an outstanding Option granted under the Plan.

 

(w) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(x) “Participant” means a person who receives an Award under the Plan.

 

(y) “Performance Factors” means the factors selected by the Administrator from
among the following measures to determine whether the performance goals
established by the Administrator and applicable to Awards have been satisfied:

 

(i) Net revenue and/or net revenue growth;

 

(ii) Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;

 

(iii) Operating income and/or operating income growth;

 

(iv) Net income and/or net income growth;

 

(v) Earnings per share and/or earnings per share growth;

 

(vi) Total stockholder return and/or total stockholder return growth;

 

(vii) Return on equity;

 

(viii) Operating cash flow return on income;

 

(ix) Adjusted operating cash flow return on income;

 

(x) Economic value added; and

 

(xi) Individual business objectives.

 

(z) “Performance Period” means the period of service determined by the
Administrator, not to exceed five years, during which years of service or
performance is to be measured for the Award.

 

(aa) “Plan” means this 2000 Stock Awards Plan.

 

(bb) “Restricted Stock” means an offer under the Plan to sell (or issue through
a SAR or Stock Bonus) Shares that are subject to restrictions.

 

3



--------------------------------------------------------------------------------

(cc) “Restricted Stock Unit” or “RSU” means an Award covering a number of Shares
that may be settled in cash, or by issuance of those Shares (which may consist
of Restricted Stock) for services to be rendered or for past services already
rendered to the Company or any Parent or Subsidiary.

 

(dd) “Service Provider” means an Employee, Director or Consultant.

 

(ee) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 below.

 

(ff) “Stock Appreciation Right” or “SAR” means an Award that may be settled in
cash, or Shares (which may consist of Restricted Stock), having a value equal to
the value determined by multiplying the difference between the Fair Market Value
on the date of exercise over the Fair Market Value on the date of grant and the
number of Shares with respect to which the SAR is being settled.

 

(gg) “Stock Bonus” means an Award of Shares (which may consist of Restricted
Stock or Restricted Stock Units) for services to be rendered or for past
services already rendered to the Company or any Parent or Subsidiary.

 

(hh) “Subsidiary means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares (as adjusted for the July 2000
two-for-five reverse split) which may be subject to Awards is 1,500,000 Shares
(post-split), together with an annual increase in the number of shares of Common
Stock reserved for issuance hereunder on the first day of the Company’s fiscal
year, beginning with January 1, 2002, equal to the lesser of (i) 1,500,000
Shares (post-split), (ii) seven percent (7%) of the outstanding Shares of the
Company as of the last day of the prior fiscal year or (iii) such amount as
determined by the Board of Directors. No more than the maximum number of shares
that may be reserved under the Plan pursuant to the preceding sentence may be
issued pursuant to the exercise of Incentive Stock Options. The Shares may be
authorized but unissued, or reacquired Common Stock.

 

For each Share underlying an Award the number of Shares available for grant and
issuance under the Plan shall be decreased by one. Shares that are subject to:
(a) issuance upon exercise of an Option or SAR granted under this Plan but which
cease to be subject to the Option or SAR for any reason other than exercise of
the Option or SAR; (b) Awards granted under this Plan but such Shares are
forfeited or are repurchased by the Company at the original issue price; or (c)
Awards granted under this Plan that otherwise terminate without Shares being
issued, will return to the pool of Shares available for grant and issuance under
this Plan.

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Employees and Consultants.

 

4



--------------------------------------------------------------------------------

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, then approval
and administration of such Awards shall comply with the requirements of Section
162(m) of the Code.

 

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which Committee shall be
constituted to satisfy Applicable Laws.

 

(b) Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:

 

(i) to determine the Fair Market Value;

 

(ii) to select the Service Providers to whom Awards may from time to time be
granted hereunder;

 

(iii) to determine the number of Shares to be covered by each such award granted
hereunder;

 

(iv) to approve forms of agreements for use under the Plan;

 

(v) to determine the terms and conditions, of any Awards granted hereunder. Such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Awards may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Award or the Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;

 

(vi) to determine whether and under what circumstances an Option any be settled
in cash under subsection 12(e) instead of Common Stock;

 

(vii) to reduce the exercise price of any Option to the then current Fair Market
Value if the Fair Market Value of the Common Stock covered by such Option has
declined since the date the Option was granted;

 

(viii) to initiate an Option Exchange Program;

 

(ix) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

5



--------------------------------------------------------------------------------

(x) to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option that number of Shares having a Fair Market Value equal to the amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by Optionees to have Shares withheld for this purpose
shall be made in such form and under such conditions as the Administrator may
deem necessary or advisable; and

 

(xi) to construe and interpret the terms of the Plan and awards granted pursuant
to the Plan.

 

(xii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
optionees.

 

5. Eligibility.

 

(a) Awards may be granted only to Service Providers and provided further that
Incentive Stock Options may be granted only to Employees.

 

(b) Neither the Plan nor any Award shall confer upon any Participant any right
with respect to continuing the Participant’s relationship as a Service Provider
with the Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate such relationship at any time, with or without
cause.

 

(c) Upon the Company, or a successor corporation, issuing any class of common
equity securities required to be registered under Section 12 of the Exchange
Act, or upon the Plan being assumed by a corporation having a class of common
equity securities required to be registered under Section 12 of the Exchange
Act, the following limitations shall apply to Awards granted to Employees:

 

(i) No Employee shall be granted in any fiscal year Awards covering more than
1,000,000 Shares (post-split).

 

(ii) In connection with his or her initial employment, an Employee may be
granted Awards covering an additional 500,000 Shares (post-split) which shall
not count against the amount set forth in subsection (i) above.

 

(iii) The foregoing limitations shall be adjusted appropriately in connection
with any change in the Company’s capitalization as described in Section 14.

 

(iv) If any Award is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in Section
14), the Shares covered by such cancelled Award will be counted against the
limits set forth in subsections (i) and (ii) above. For this purpose, if the
exercise price of an Option is reduced, the transaction will be treated as a
cancellation of the Option and the grant of a new Option.

 

6



--------------------------------------------------------------------------------

6. Term of Plan. The Plan shall become effective upon its adoption by the Board;
provided, however, the Plan shall not become effective until the effective date
of the Company’s initial public offering pursuant to a registration statement
filed with the Securities and Exchange Commission. It shall continue in effect
for a term of ten (10) years unless sooner terminated under Section 15 of the
Plan.

 

7. Options.

 

(a) Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this subsection 7(a),
Incentive Stock Options shall be taken into account in the order provided for in
the Code and regulations promulgated thereunder. The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.

 

(b) The date of grant of an Option shall, for all purposes, be at the date on
which the Administrator makes the determination granting such Option, or such
other date as is determined by the Administrator. Notice of the determination
shall be given to each Service Provider to whom an Option is so granted within a
reasonable time after the date of such grant.

 

(c) The term of each Option shall be stated in the Option Agreement for such
Option; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to an Optionee who, at the time of the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Option shall
be five (5) years from the date of grant or such shorter term as may be provided
in the Option Agreement.

 

(d) The per share exercise price for the Shares to be issued upon exercise of an
Option shall be such price as is determined by the Administrator, but shall be
subject to the following:

 

(i) In the case of an Incentive Stock Option,

 

(A) granted to an Employee who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the exercise price shall be no
less than 110% of the Fair Market Value per Share on the date of grant.

 

(B) granted to any other Employee, the Per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

 

(ii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.

 

7



--------------------------------------------------------------------------------

(e) An Option shall be deemed exercised when the Company receives: (i) written
or electronic notice of exercise (in accordance with the Option Agreement) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Section 14 of the Plan.

 

(f) Disability and Incentive Stock Options. If termination of an Optionee’s
relationship as a Service Provider is for disability, but such disability is not
a “permanent and total disability” as defined in Section 22(e)(3) of the Code,
then in the case of an Incentive Stock Option, such Incentive Stock Option shall
automatically cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option on the day three months
and one day following the date of such termination.

 

8. Restricted Stock Awards.

 

(a) The Administrator will determine to whom an offer will be made, the number
of Shares the person may purchase, the purchase price, the restrictions placed
on the Shares and all other terms and conditions of the Restricted Stock Award.

 

(b) All purchases under a Restricted Stock Award will be evidenced by an Award
Agreement, which will be in substantially a form (which need not be the same for
each Participant) that the Administrator has from time to time approved, and
will comply with and be subject to the terms and conditions of the Plan. A
Participant accepts a Restricted Stock Award by signing and delivering to the
Company (manually or through electronic means as permitted by applicable law) an
Award Agreement with full payment of the purchase price within the time allotted
by the Administrator (thirty (30) days when no time is stated) from the date the
Award Agreement was delivered to the Participant. If the Participant does not
accept the Restricted Stock Award within the allotted time, then the offer of
the Restricted Stock Award will terminate, unless the Administrator determines
otherwise. The Award Agreement, Plan and other documents may be delivered in any
manner (including electronic distribution or posting) that meets applicable
legal requirements.

 

(c) The purchase price for a Restricted Stock Award will be determined by the
Administrator and, may be less than Fair Market Value (but not less than the par
value of the Shares) on the date the Restricted Stock Award is granted. Payment
of the purchase price must be made in accordance with the Award Agreement,
Section 12 of the Plan and any additional procedures established by the Company.

 

(d) Restrictions may be based on completion of a specified period of service
with the Company or upon completion of the performance goals based on
Performance Factors during any Performance Period as set out in advance in the
Award Agreement. Prior to the grant of a Restricted Stock Award, the
Administrator shall: (i) determine the nature, length and starting date of any
Performance Period for the Restricted Stock Award; (ii) select from among the

 

8



--------------------------------------------------------------------------------

Performance Factors to be used to measure performance goals, if any; and (iii)
determine the number of Shares that may be awarded. Performance Periods under
different Restricted Stock Awards held by the same Participant may overlap and
may have different Performance Factors and other criteria. Except as may be set
forth in the Award Agreement, or otherwise determined by the Administrator, all
Restricted Stock Awards held by a Participant will cease to vest upon such
Participant ceasing to be a Service Provider.

 

9. Stock Bonus Awards.

 

(a) All Stock Bonus Awards shall be made pursuant to an Award Agreement, which
shall be in substantially a form (which need not be the same for each
Participant) that the Administrator has from time to time approved, and will
comply with and be subject to the terms and conditions of the Plan. No payment
will be required for Shares awarded pursuant to a Stock Bonus Award.

 

(b) The Administrator will determine the number of Shares to be awarded under a
Stock Bonus Award and any restrictions thereon. These restrictions may be based
upon completion of a specified period of service with the Company or upon
satisfaction of performance goals based on Performance Factors during any
Performance Period as set out in advance in the Award Agreement. If the Stock
Bonus Award is to be earned upon the satisfaction of performance goals, the
Administrator shall: (i) determine the nature, length and starting date of any
Performance Period for the Stock Bonus Award; (ii) select from among the
Performance Factors to be used to measure performance goals; and (iii) determine
the number of Shares that may be awarded. Prior to the issuance of any Shares or
other payment pursuant to a Stock Bonus Award, the Administrator will determine
the extent to which the Stock Bonus Award has been earned. Performance Periods
of different Stock Bonus Awards held by the same Participant may overlap and be
subject to different Performance Factors and other criteria. The number of
Shares may be fixed or may vary in accordance with such performance goals and
criteria as may be determined by the Administrator. The Administrator may adjust
the performance goals applicable to a Stock Bonus Award to take into account
changes in law and accounting or tax rules and to make such adjustments as the
Administrator deems necessary or appropriate to reflect the impact of
extraordinary or unusual items, events or circumstances to avoid windfalls or
hardships.

 

(c) The Stock Bonus Award shall be paid currently. Payment may be made in the
form of cash, whole Shares, or a combination thereof, based on the Fair Market
Value of the Shares earned under a Stock Bonus Award on the date of payment, and
in either a lump sum payment or in installments, all as the Administrator
determines. Except as set forth in the Award Agreement, or otherwise determined
by the Administrator, all Stock Bonus Awards held by a Participant will cease to
vest upon such Participant ceasing to be a Service Provider.

 

10. Stock Appreciation Rights.

 

(a) Each SAR may be granted for services to be rendered or for past services
already rendered to the Company, or any Parent or Subsidiary of the Company. All
SARs shall be made pursuant to an Award Agreement, which shall be in
substantially a form (which need not be the same for each Participant) that the
Administrator has from time to time approved, and will comply with and be
subject to the terms and conditions of this Plan.

 

9



--------------------------------------------------------------------------------

(b) The Administrator will determine the terms of a SAR including, without
limitation: (i) the number of Shares deemed subject to the SAR; (ii) the
exercise price (which may not be less than the Fair Market Value on the date of
grant); (iii) the time or times during which the SAR may be settled (which may
not extend more than ten (10) years from the date of grant); (iv) the
consideration to be distributed on settlement of the SAR; and (v) the effect on
each SAR of termination as a Service Provider. A SAR may be awarded upon
satisfaction of such performance goals based on Performance Factors during any
Performance Period as are set out in advance in the Award Agreement. If the SAR
is being earned upon the satisfaction of performance goals, then the
Administrator will: (a) determine the nature, length and starting date of any
Performance Period for each SAR; and (b) select from among the Performance
Factors to be used to measure the performance, if any. Prior to settlement of
any SAR earned upon the satisfaction of performance goals pursuant to an Award
Agreement, the Administrator shall determine the extent to which such SAR has
been earned. Performance Periods may overlap and different SARs held by the same
Participant may be subject to different performance goals and other criteria.
The Award Agreement, Plan and other documents may be delivered in any manner
(including electronic distribution or posting) that meets applicable legal
requirements.

 

(c) Except as may be set forth in the Award Agreement, or otherwise determined
by the Administrator, each SAR held by a Participant will cease to vest upon
such Participant ceasing to be a Service Provider. To the extent a SAR is not
exercised within the time specified by the Administrator, or as set forth in the
Award Agreement, such SAR shall terminate at the end of such time.

 

(d) The portion of a SAR being settled shall be paid currently. Payment may be
made in the form of cash or whole Shares or a combination thereof, either in a
lump sum payment or in installments, all as the Administrator determines.

 

11. Restricted Stock Units.

 

(a) All RSUs shall be evidenced by an Award Agreement, which shall be in
substantially a form (which need not be the same for each Participant) that the
Administrator has from time to time approved, and will comply with and be
subject to the terms and conditions of the Plan.

 

(b) The Administrator will determine the terms of each RSU including, without
limitation: (i) the number of Shares deemed subject to the RSU; (ii) the time or
times during which the RSU may be exercised; (iii) the consideration to be
distributed on settlement, and the effect on each RSU of the Participant’s
Termination. A RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s individual Award Agreement. If the RSU is being
earned upon satisfaction of performance goals, then the Administrator will: (a)
determine the nature, length and starting date of any Performance Period for the
RSU; (b) select from among the Performance Factors to be used to measure the
performance, if any; and (c) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and each

 

10



--------------------------------------------------------------------------------

Participant may simultaneously hold RSUs that are subject to different
Performance Periods and different Performance Factors and other criteria. The
number of Shares may be fixed or may vary in accordance with such performance
goals and criteria as may be determined by the Administrator. The Administrator
may adjust the performance goals applicable to the RSUs to take into account
changes in law and accounting and to make such adjustments as the Administrator
deems necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships.

 

(c) Except as may be set forth in the Award Agreement, or otherwise determined
by the Administrator, all RSUs held by a Participant will cease to vest upon
such Participant ceasing to be a Service Provider.

 

(d) The portion of a RSU being settled shall be paid currently. To the extent
permissible under law, the Administrator may also permit a Participant to defer
payment under a RSU to a date or dates after the RSU is earned, provided that
the terms of the RSU and any deferral satisfy the requirements of Section 409A
of the Code (or any successor) and any regulations or rulings promulgated
thereunder. Payment may be made in the form of cash or whole Shares or a
combination thereof, either in a lump sum payment or in installments, all as the
Administrator determines.

 

12. Consideration and Issuance of Shares.

 

(a) Permitted Consideration. The consideration to be paid for the Shares to be
issued under an Award, including the method of payment, shall be determined by
the Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant). In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company. Such
consideration may consist of:

 

(i) cash,

 

(ii) check,

 

(iii) promissory note,

 

(iv) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan,

 

(v) prior services provided to the Company or any Parent or Subsidiary of the
Company as determined by the Administrator (provided the par value of the Shares
shall always be paid in cash),

 

(vi) any combination of the foregoing methods of payment, or

 

(vii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

11



--------------------------------------------------------------------------------

(b) Procedure; Rights as a Stockholder. Shares subject to any Award granted
hereunder shall be issuable according to the terms hereof at such times and
under such conditions as determined by the Administrator set forth in the Award
Agreement. No fraction of a Share shall be issued under any Award. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder of the Company shall
exist and after Shares are issued any rights to dividends are subject to the
same restrictions applicable to the Shares to which such dividend rights relate.

 

(c) Leave of Absence. Unless the Administrator determines otherwise, vesting of
Awards granted hereunder shall be tolled during any unpaid leave of absence.

 

(d) Termination of Relationship as a Service Provider. Generally upon a
Participant ceasing to be a Service Provider, the remaining period during which
Shares may be issued under any Award shall be as specified in the applicable
Award Agreement, or as otherwise determined by the Administrator, and such Award
shall cover only Shares that are vested on the date of termination. In the
absence of a specified time in the applicable Award Agreement, vested Shares may
be issued under such Award during the three (3) months following termination
(except that this period shall be twelve (12) months if termination is due to
disability or death), but in no event later than the expiration of the term of
such Award. Upon expiration of the specified time, then the Award shall
terminate in full. With respect to unvested Shares issued under an Award (such
as a Stock Bonus), on the Participant ceasing to be a Service Provider such
unvested Shares shall return to the Company and the par value or other amount
paid for such unvested Shares (other than the value of services rendered) shall
be refunded to such Participant. If termination as a Service Provider is due to
death, exercise may be by the executor of the estate or by a person entitled to
exercise the Award under the will or the laws of descent or distribution.

 

(e) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares, an Award previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the holder of
such Award at the time that such offer is made.

 

13. Non-Transferability of Awards. Awards may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Service Provider to whom they are granted, only by such Service Provider.

 

14. Adjustments Upon Changes in Capitalization, Merger or Asset Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
Stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award (but not yet issued under such Award), and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but as to which no Awards have yet been granted, as well as the price per share
of Common Stock covered by each such outstanding Award (except for the par value
per Share if that is not required to be adjusted by Applicable Law), shall be
proportionately adjusted for any increase or decrease in the number of

 

12



--------------------------------------------------------------------------------

issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company. The conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each holder of an
Award as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for any holder of
an Award to have the right to exercise his or her Award until fifteen (15) days
prior to such transaction as to all of the Shares covered thereby, including
Shares as to which the Award would not otherwise be exercisable. In addition,
the Administrator may provide that any Company repurchase right applicable to
any Shares purchased upon exercise of an Award shall lapse as to all such
Shares, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated. To the extent it has not been previously
exercised, an Award will terminate immediately prior to the consummation of such
proposed action.

 

(c) Merger or Asset Sale.

 

(i) In the event of a merger of the Company with or into another corporation or
the sale of all or substantially all of the assets of the Company pursuant to
which the shareholders of the Company prior to such transaction hold less than
50% of the outstanding capital stock of the surviving corporation immediately
after the closing of such transaction a “Change in Control Transaction”) within
four years after the date the Securities and Exchange Commission declares
effective a registration statement filed by the Company for the initial public
offering of the Company’s Common Stock pursuant to the Securities Act (the “IPO
Effective Time”), outstanding Awards may be assumed or equivalent awards may be
substituted by the successor corporation or a Parent or Subsidiary thereof (the
“Successor Corporation”). Following such assumption or substitution, if a
Participant’s service as an Employee or employee of the Successor Corporation,
as applicable, is terminated within 12 months of the Change in Control
Transaction other than upon a voluntary resignation by such Participant or the
termination of employment of such Participant for cause, all Awards and/or
awards, as applicable shall become fully vested (and exercisable, if
applicable). Thereafter, each Award (or equivalent award) held by such
Participant shall remain exercisable in accordance with subsection 12(d) above.
If the Successor Corporation does not assume an outstanding Award or substitute
for it an equivalent award, the Award shall become fully vested (and
exercisable, if applicable). In such event the Board shall notify such
Participant that Shares subject to such Award have fully vested and that such
Award shall be fully exercisable for a period of fifteen (15) days from the date
of such notice, and that upon the expiration of such period, such Award shall
terminate.

 

13



--------------------------------------------------------------------------------

(ii) In the event of a Change in Control Transaction after four years after the
IPO Effective Time, at the Administrator’s discretion, outstanding Awards may be
assumed or equivalent awards may be substituted by the Successor Corporation. If
the Successor Corporation does not assume an outstanding Award or substitute for
it an equivalent award, the Award shall become fully vested (and exercisable, if
applicable). In such event the Board shall notify such Participant that Shares
subject to such Award have fully vested and, if applicable, shall be fully
exercisable for a period of time specified by the Administrator, not to be less
than fifteen (15) days from the date of such notice, and upon the expiration of
such period, such Award shall terminate. At the Administrator’s discretion, the
Administrator may provide that following an assumption or substitution of
equivalent awards, if a Participant’s service as an Employee, or employee of the
Successor Corporation, as applicable, is terminated within 12 months of the
Change in Control Transaction other than upon a voluntary resignation by such
Participant or the termination of such Participant for cause, the Awards (or
equivalent awards) held by such Participant shall become fully vested (and
exercisable, if applicable) and shall remain exercisable in accordance with
subsection 12(d) above. Even when assumed or substituted, the Administrator has
the discretion to terminate the Plan and permit Participants to exercise Awards
to the extent already vested and the discretion to accelerate vesting (and
exercisability if applicable) of any portion of, or all of, the then outstanding
Options or other Awards.

 

(iii) In the event of the merger of the Company with or into another corporation
or the sale of substantially all of the assets of the Company in a transaction
that is not a Change in Control Transaction, each outstanding Award shall be
assumed or an equivalent award shall be substituted by the Successor
Corporation. In the event the Successor Corporation refuses to assume or
substitute for an Award, such Award shall terminate upon the closing of such
merger or sale of assets.

 

For the purposes of this Section 14(c), an Award shall be considered assumed if,
following the merger or sale of assets, the Award confers the right to purchase
or receive, for each Share subject to the Award immediately prior to the merger
or sale of assets, the consideration (whether stock, cash, or other securities
or property) received in the merger or sale of assets by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares). If such consideration received
in the merger or sale of assets is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Award, for each Share subject to the Award, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the merger or
sale of assets.

 

15. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

(b) Stockholder Approval. The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

 

14



--------------------------------------------------------------------------------

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee or other holder
of an Award, unless mutually agreed otherwise between such person and the
Administrator, which agreement must be in writing and signed by such person and
the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Options
granted under the Plan prior to the date of such termination.

 

16. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance. Shares shall not be issued pursuant to an Award unless in
compliance with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

(b) Investment Representations. As a condition to the exercise of an Award, the
Administrator may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

17. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell Shares as to which such requisite authority
shall not have been obtained.

 

18. Reservation of Shares. The Company, during the term of this Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

19. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the degree and manner
required under Applicable Laws.

 

15